Name: Council Regulation (EC) No 1427/96 of 26 June 1996 amending Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: international affairs;  consumption;  beverages and sugar;  agricultural policy;  marketing
 Date Published: nan

 Avis juridique important|31996R1427Council Regulation (EC) No 1427/96 of 26 June 1996 amending Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts Official Journal L 184 , 24/07/1996 P. 0003 - 0006COUNCIL REGULATION (EC) No 1427/96 of 26 June 1996 amending Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), and in particular Article 72 (1) thereof,Having regard to the proposal from the Commission (2),Whereas existing provisions regarding information on product type or colour should be supplemented to allow references to any other factor, in particular the organoleptic characteristics of the product in question; whereas the producer should be left some latitude as to how the information is expressed;Whereas information on the natural or technical conditions governing production of a wine is of particular importance to the consumer; whereas, firstly, in respect of wines whose designation may be supplemented by an indication of variety, it should be made clear that such information also covers the possibility of referring to the grape varieties used and, secondly, it should be specified how this reference is to be made;Whereas some terms for table wines described by means of a geographical designation have been recognized in Italy or applied for in the United Kingdom; whereas those terms should be included in Council Regulation (EEC) No 2392/89 (3) to ensure protection in all Member States; whereas such terms should be used in accordance with the rules laid down in Article 4 (3) of Regulation (EEC) No 2392/89;Whereas, it should be specified in a number of Articles relating to the description on official documents that the alcoholic strength by volume and the nominal volume must be indicated in these documents, without thereby departing from the specific provisions adopted under Articles 70 and 71 of Regulation (EEC) No 822/87 on the circulation of products covered by this Regulation;Whereas point (b) of the second subparagraph of Article 13 (3) of Regulation (EEC) No 2392/89 provides for the possibility for Member States to allow, until 31 August 1995, a quality wine produced in a specified region to bear the name of a geographical unit smaller than a specified region, provided that at least 85 % of the grapes used are obtained in that unit; whereas that transitional period has proved too short to allow some Member States to create larger units; whereas the transitional period should therefore be extended; whereas, since this exception concerns specific cases only, provision should be made for the references to these specified geographical units and regions to be indicated in a list and published in the 'C` series of the Official Journal of the European Communities;Whereas the procedure used up to now for drawing up a list of wines imported from third countries able to use a geographical name for labelling has proved too unwieldy and should be discontinued; whereas it should nonetheless be ensured that such imported wines meet specific conditions; whereas, in particular, it should be checked that the geographical names used do not lead to confusion with quality wines produced in specified regions, hereafter referred to as 'quality wines psr`, and table wines designated using a geographical term in the lists published in the 'C` series of the Official Journal of the European Communities or with wines from other third countries designated using a geographical term included in the lists published in the bilateral or multilateral agreements concluded between the Community and third countries, pending implementation of the multilateral system of notification and registration provided for in Article 23 (4) of the Agreement on trade-related aspects of intellectual property rights (TRIPS Agreement) (4) annexed to the multilateral agreement on the World Trade Organization (5),HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2392/89 is hereby amended as follows:1. in Article 2 (2), the following indent shall be inserted after the final sentence of point (h):'- any other factor, particularly of an organoleptic nature, which is characteristic of the product;`2. in Article 2 (3):(a) in point (h), the second indent shall be replaced by the following:'- the natural or technical conditions governing production of the wine, including, where appropriate, the grape varieties used, even where three or more varieties have been used, provided that, in this case, the varieties quoted represent at least 85 % of all the varieties used to produce the wine in question,`;(b) in point (i):- in the third indent, 'vino tipico` shall be replaced by 'indicazione geografica tipica`;- the sixth indent shall be replaced by the following:'- "vinho regional" for table wines originating in Portugal,`;- the following indent shall be added:'- "regional wine" for table wines originating in the United Kingdom,`.3. in Article 4 (4):(a) in the first indent of the first subparagraph:- 'vinho tipico` shall be replaced by 'indicazione geografica tipica`,- the terms 'or, from the beginning of the second stage of transition for Portugal` shall be deleted,- the terms 'or Regional wine` shall be added;(b) the last subparagraph shall be replaced by the following:'However, in the case referred to in the third subparagraph of Article 15 (4) of Regulation (EEC) No 823/87, Member States may, for a maximum of three wine years, authorize the use of the name of the specified region for table wines.`4. in Article 8 (1), the following point shall be added:'(e) the actual alcoholic strength by volume and the nominal value, where this information is provided for in the implementing rules adopted under Article 71 (3) of Regulation (EEC) No 822/87.`5. In Article 8 (2), points (e) and (f) shall be replaced by the following text:'(e) as appropriate, the terms "Landwein", "vin de pays", "indicazione geografica tipica", "Ã ¯Ã ­Ã ¯Ã ¬Ã ¡Ã ³Ã Ã ¡ Ã ªÃ ¡Ã ´Ã  Ã °Ã ¡Ã ±Ã Ã ¤Ã ¯Ã ³Ã §", "Ã ¯Ã Ã ­Ã ¯Ã ² Ã ´Ã ¯Ã °Ã ©Ã ªÃ ¼Ã ²", "vino de la tierra", "vinho regional", and also "Regional wine", or corresponding terms in an official language of the Community;(f) the particulars of the natural or technical conditions governing production of the wine, in accordance with the second indent of Article 2 (3) (h).`6. in Article 11 (2):(a) in point (k), the following indent shall be added after the final phrase:'- any other factor, particularly of an organoleptic nature, which is characteristic of the product;`(b) in point (t), the second indent shall be replaced by the following:'- the natural or technical conditions governing production of the wine, including where appropriate, the grape varieties used even where three or more varieties have been used, provided that, in this case, the varieties quoted represent at least 85 % of all the varieties used to produce the wine in question,`.7. in Article 13 (3):(a) point (b) in the second subparagraph shall be replaced by the following:'(b) the name of a geographical unit as referred to in paragraph 1 where the wine is obtained from a mixture of grapes, grape musts or new wines still in fermentation, or, until 31 August 2003, wines originating in the geographical unit the name of which is to be used for the designation, with a product obtained in the same specified region but outside that unit, provided that at least 85 % of the quality wine psr concerned is obtained from grapes picked in the geographical unit the name of which it bears, and provided, in respect of the exception due to expire in 2003, that such an arrangement was allowed for by the provisions of the producer Member State concerned before 1 September 1995;`(b) the following subparagraph shall be inserted after the second subparagraph:'The producer Member States draw up a list of the types of geographical units concerned and the names of the specified regions to which these geographical units belong referred to in the derogation applicable until 31 August 2003 provided for in point (b); this list shall be forwarded to the Commission, which shall publish it in the 'C` series of the Official Journal of the European Communities;`8. in Article 17:(a) the following point shall be added to paragraph 1:'(f) the actual alcoholic strength by volume and the nominal volume, where this information is provided for in the implementing rules adopted under Article 71 (3) of Regulation (EEC) No 822/87.`;(b) in paragraph 2, point (f) shall be replaced by the following:'(f) the particulars of the natural or technical conditions governing production of the wine, in accordance with the second indent of Article 11 (2) (t).`;9. in the introductory passage of the first subparagraph of Article 25 (1), 'not included on the list referred to in Article 26 (1)` shall be replaced by the following:'not described by means of a geographical term referred to in Article 26 (1)`;10. in the introductory passage of Article 26 (1) of the first subparagraph 'and appearing on a list to be adopted` shall be deleted;11. in Article 26 (2):(a) point (b) shall be deleted;(b) in point (k), the following indent shall be added after the final phrase:'- any other factor, particularly of an organoleptic nature, which is characteristic of the product;`(c) the second indent of point (p) shall be replaced by the following:'- the natural or technical conditions governing production of the wine, including, where appropriate, the grape varieties used, even where three or more varieties have been used, provided that, in this case, the varieties quoted represent at least 85 % of all the varieties used to produce the wine in question,`.12. the last subparagraph of Article 28 (6) shall be replaced by the following:'The names of the grape varieties referred to in Article 26 (2) (d) and (p) and their synonyms shall be indicated as on the list referred to in Article 30 (1) (a).`;13. Article 29 (1) shall be replaced by the following:'1. Where, pursuant to Article 26 (1) (a), an imported wine is described on the label by means of a geographical description, the name of a geographical unit may not be used:(a) in respect of wines originating in the territory of a third country which is a member of the World Trade Organization, or a region or locality in that territory, unless the geographical description is used in accordance with the Agreement on trade-related aspects of intellectual property rights, hereinafter referred to as the "TRIPS Agreement", annexed to the multilateral agreement on the World Trade Organization.To that end, the third country concerned shall appear on a list to be adopted. It shall submit to the Commission its legislation implementing the provisions of the TRIPS Agreement referred to in the first subparagraph beforehand;(b) in respect of third countries which do not apply section 3 of the TRIPS Agreement, unless the following conditions are fulfilled:1. the geographical description in question denotes a clearly defined wine-producing area which is smaller than the territory of the third country in question;2. the grapes from which the product was made are produced in that geographical unit;3. grapes yielding wines conforming to standard quality criteria are harvested in that geographical unit;4. the geographical description is used on the domestic market of the third country of origin to describe the wines and is intended for such purpose in provisions laid down by that country.To that end, the third country concerned shall appear on a list to be adopted. It shall submit to the Commission its legislation on the subject beforehand.The geographical descriptions referred to in (a) and (b) must not be likely to be confused with a term used to describe a quality wine psr in the list referred to in Article 1 (3) of Regulation (EEC) No 823/87, a table wine in the list drawn up in connection with Article 2 (3) (i) of this Regulation or an imported wine in the lists under agreements concluded between third countries and the Community.`;14. in Article 32 (1):(a) the introductory passage shall be replaced by the following:'1. In the case of imported wines referred to in Article 25, the description in the official documents shall include the following:`;(b) the following point shall be added:'(d) the actual alcoholic strength by volume and the nominal volume, where this information is provided for in the implementing rules adopted under Articles 70 (8) and 71 (3) of Regulation (EEC) No 822/87.`;15. in Article 32 (2):(a) in the first subparagraph:- the introductory passage and point (a) shall be replaced by the following:'2. In the case of imported wines intended for direct human consumption described by means of a geographical description and referred to in Article 26, the description in the official documents shall include the following:(a) the name of a geographical unit as referred to in Article 26 (1) (a);`,- the following point shall be added:'(d) the actual alcoholic strength by volume and the nominal volume, where this information is provided for in the implementing rules adopted under Articles 70 (8) and 71 (3) of Regulation (EEC) No 822/87.`(b) in the second subparagraph:- point (a) shall be deleted,- point (f) shall be replaced by the following:'(f) the particulars of the natural or technical conditions governing production of the wine, in accordance with the second indent of Article 26 (2) (p).`16. in Article 33:(a) in point (a):- the introductory passage shall be replaced by the following:'(a) in the case of imported wines intended for direct human consumption referred to in Article 25:`,- the first indent shall be replaced by the following:'- the information specified in Article 32 (1) (a), (b) and (c)`;(b) in point (b):- the introductory passage shall be replaced by the following:'(b) in the case of imported wines intended for direct human consumption, described by means of a geographical ascription and referred to in Article 26 (1):`- the first indent shall be replaced by the following:'- the information specified in Article 32 (2) (a), (b) and (c),`.17. in point (d) on the second subparagraph of Article 40 (2), 'on the list referred to in Article 26 (1)` shall be replaced by 'referred to in Article 26 (1)`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.(a) The provisions referred to in Article 1:- point 2 (b) first indent,- point 3 (a),- point 7 (a);shall be applicable from 1 September 1995.(b) The provisions referred to in Article 1:- point 9- point 10- point 11 (a)- point 13- point 14 (a)- point 15 (a), first indent and (b), first indent- point 16 (a), first indent and (b), first indent- point 17shall be applicable from 1 September 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 1544/95 (OJ No L 148, 30. 6. 1995, p. 31).(2) OJ No C 74, 14. 3. 1996, p. 13.(3) OJ No L 232, 9. 8. 1989, p. 13. Regulation as last amended by the 1994 Act of Accession.(4) OJ No L 336, 23. 12. 1994, p. 213.(5) OJ No L 336, 23. 12. 1994, p. 3.